Order reversed, with costs in this court and in the Appellate Division, and matter remitted to the Workmen’s Compensation Board with a direction that the award be made against the *769Special Fund for Reopened Cases. The date of disablement for purposes of fixing liability for payment of compensation in such reopened cases should be the date when claimant first makes claim for compensation and receives medical attention, which in this instance is June 27, 1945 (see Matter of Ryciak v. Eastern Precision Resistor, 12 N Y 2d 29, decided herewith). No opinion.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Froessel, Van Voorhis, Burke and Foster.